In a proceeding pursuant to CPLR article 78 to compel the respondent to credit the petitioner with certain jail time, the petitioner appeals from a judgment of the Supreme Court, Kings County (Hellenbrand, J.), dated October 9, 1986, which dismissed the proceeding.
Ordered that the judgment is affirmed, without costs or disbursements.
The court correctly found that the petitioner was not entitled to the claimed jail time credit since the period in question had already been credited to a previously imposed sentence (Penal Law § 70.30 [3]; Matter of Jeffrey v Ward, 44 NY2d 812). Thompson, J. P., Lawrence, Rubin, Harwood and Balletta, JJ., concur.